744 F.2d 10
Unempl.Ins.Rep. CCH  15,608John E. BEESMER, Plaintiff-Appellant,v.Margaret HECKLER, Secretary of Health and Human Services,Defendant-Appellee.
No. 29, Docket 84-6097.
United States Court of Appeals,Second Circuit.
Argued Sept. 6, 1984.Decided Sept. 11, 1984.

John S. Hogg, Hamilton, N.Y., for plaintiff-appellant.
Edward R. Broton, Asst. U.S. Atty., N.D.N.Y., Syracuse, N.Y., (Frederick J. Scullin, Jr., U.S. Atty., Syracuse, N.Y., of counsel), for defendant-appellee.
Before FEINBERG, Chief Judge, and LUMBARD and NEWMAN, Circuit Judges.
PER CURIAM:


1
This case presents just one issue:  whether benefits paid plaintiff-appellant John E. Beesmer under New York State's Volunteer Firemen's Benefit Law are benefits "under a workmen's compensation law or plan of ... a State" within the meaning of the applicable offset provision of the Social Security Act in effect in 1975 when Beesmer became disabled, Pub.L. No. 89-97, Sec. 335, 79 Stat. 286, 406 (1965) (amended 1981).  The district court answered this question in the affirmative.  The judgment of the district court is affirmed substantially for the reasons stated in the Report-Recommendation of Magistrate Ralph W. Smith, Jr., dated December 12, 1984, and the Order of Judge Neal P. McCurn, dated February 9, 1984.